Citation Nr: 0528921	
Decision Date: 10/27/05    Archive Date: 11/09/05

DOCKET NO.  02-18 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile and adaptive 
equipment, or for adaptive equipment only.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from July 1966 to July 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied entitlement to a certificate of 
eligibility for financial assistance in the purchase of an 
automobile and adaptive equipment, or for adaptive equipment 
only.

This case was previously before the Board in January 2004 
when it was remanded for additional development.  The 
requested development has been completed and the Board 
proceeds with its review of the appeal.


FINDINGS OF FACT

1.  The veteran has been awarded service connection for:  
post-traumatic stress disorder with conversion disorder, (100 
percent disabling); lumbosacral strain with degenerative 
changes, lumbar spine, (10 percent disabling); tinnitus (10 
percent disabling); left ankle sprain (0 percent disabling); 
and right ankle sprain (0 percent disabling).  His combined 
rating is 100 percent.  He is also in receipt of special 
monthly compensation based on the need for regular aid and 
attendance.

2.  The veteran has not been shown to have service-connected 
disabilities manifested by either the loss or permanent loss 
of use of one or both feet; the loss or permanent loss of use 
of one or both hands; permanent impairment of vision of both 
eyes with central visual acuity of 20/200 or less in the 
better eye with corrective glasses, or central visual acuity 
of more than 20/200 with a field defect in which the 
peripheral field has contracted to such an extent that the 
widest diameter of visual field subtends an angular distance 
no greater than 20 degrees in the better eye; or ankylosis of 
the hips or the knees.  




CONCLUSION OF LAW

The criteria for a certificate of eligibility for financial 
assistance in the purchase of an automobile and adaptive 
equipment or for adaptive equipment only are not met.  38 
U.S.C.A. §§ 3901, 3902, 5107, 7104 (West 2002); 38 C.F.R. § 
3.808 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA - The Duty to Inform and Assist

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) applies in this case.  38 U.S.C.A. § 5100 et seq. 
(West 2002).  VCAA applies to any claim for benefits received 
by VA on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by the VA as of that 
date.  The VCAA enhanced VA's duty to assist a claimant in 
developing facts pertinent to his claim, and expanded VA's 
duty to notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  VA 
promulgated regulations that implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  

In this case, VA's duties have been fulfilled to the extent 
possible or practicable.  First, VA must notify the veteran 
of evidence and information necessary to substantiate his 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005).  The veteran was notified of the 
information and evidence necessary to substantiate his claim 
for financial assistance in the purchase of an automobile and 
adaptive equipment, or for adaptive equipment only, in the 
April 2002 rating decision, the October 2002 statement of the 
case (SOC), and in a supplemental statement of the case 
(SSOC) issued in March 2005 as well as a letter sent to the 
veteran in March 2004.  

Second, VA must inform the veteran of which information and 
evidence he is to provide to VA and which information and 
evidence VA will attempt to obtain on his behalf.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In the March 2004 
letter, VA informed the veteran that VA must make reasonable 
efforts to assist a veteran in obtaining all evidence 
necessary to substantiate a claim, such as medical records, 
employment records, or records from other Federal agencies.  
VA further informed the veteran that as long as he provided 
enough information about these records, VA would assist in 
obtaining them, but noted that he had the ultimate 
responsibility to make sure that these records were received 
by VA.  VA also told him that it would assist him by 
providing a medical examination or obtaining a medical 
opinion if it decided that such was necessary to make a 
decision on his claim.  Third, VA must request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 C.F.R. § 3.159(b)(1).  This 
was accomplished in the March 2004 letter to the veteran when 
he was asked to send in any evidence in his possession that 
pertains to his claim.  

While full VCAA notice in this case was not provided to the 
appellant prior to the initial adjudication by the Agency of 
Original Jurisdiction (AOJ) denying the claim on appeal, 
notice was provided by the AOJ as stated above, prior to 
issuance of a supplemental statement of the case in March 
2005, and prior to transfer and certification of the 
appellant's case to the Board, and as described above the 
content of the notice complied or substantially complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).  The appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, to decide 
the appeal would not constitute prejudicial error, as the 
notification requirements of the VCAA have been satisfied and 
the veteran has been provided a meaningful opportunity to 
participate in development of his claim.  See Mayfield v. 
Nicholson, 19 Vet. App. 103, 120-21 (2005).

Finally, VCAA requires that VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. §§ 3.159(c), (d) (2005).  The RO has 
obtained all relevant records of treatment identified by the 
veteran, including his service medical records, VA medical 
records and private treatment records.  A VA examination was 
not provided as the medical evidence is sufficient to decide 
the claim.  He was provided the opportunity to present 
argument and evidence in hearings before a hearing officer at 
the RO, and before a Veterans Law Judge, but he declined.  
There is sufficient evidence to decide the claim.  Therefore, 
no further assistance to the appellant with the development 
of evidence is required. 

Factual Background

The veteran is currently service-connected for the following 
disabilities:  post-traumatic stress disorder with conversion 
disorder, (100 percent disabling); lumbosacral strain with 
degenerative changes, lumbar spine, (10 percent disabling); 
tinnitus (10 percent disabling); left ankle sprain (0 percent 
disabling); and right ankle sprain (0 percent disabling).  
His combined rating is 100 percent.  He is also in receipt of 
special monthly compensation based on the need for regular 
aid and attendance.

The veteran claims that he is wheelchair bound because of his 
service connected PTSD and has been unable to walk since 
1996.  The veteran was able to walk on his heels and toes on 
orthopedic examination in May 1969.  Progressive paralysis of 
both lower extremities was noted on VA examination in October 
1993 which also noted that he had been evaluated three years 
prior by a private neurologist who had stated that the 
symptoms were strange and they did not know what was going 
on.  An MRI of the brain in November 1992 showed 
deterioration of the white brain matter.  The diagnosis was 
progressive weakness of both lower extremities, etiology 
unknown.

In a May 1998 orthopedic examination, the veteran presented 
for evaluation with a history of paralysis requiring him to 
be in a wheelchair.  The veteran stated that he could not 
move because of paralysis in his lower extremities as a 
result of an injury sustained when he was in Vietnam.  The 
examiner noted that the veteran did not exhibit any evidence 
of long-standing paralysis and noted that extensive 
neurological workup through the chart had been negative for 
paralysis.  He added that psychological factors had not been 
well-addressed, but it was beyond the scope of the orthopedic 
examination to assess this.

On VA psychiatric examination in February 2002, the examiner 
noted that the veteran seemed to be convinced that he was 
paralyzed and acted "as if he is actually paralyzed."  He 
had twitching in the feet and in the hand, and he seemed to 
move his right hand but it was weak and with the left hand he 
was operating a wheelchair.  Since he came back from Vietnam, 
he described episodes where he was completely normal and then 
other episodes where he would have dizziness, weakness, pass 
out and drag his left leg.  He stated that he had "all kinds 
of work-ups by neurologists and orthopedic doctors and 
medical doctors . . . and was told there was nothing wrong 
with him, that his legs are okay . . . that he has no 
physical reason why he cannot move."  The examiner noted the 
following:

This patient is suffering from conversion 
disorder which is a psychiatric disorder 
where the patient is not faking physical 
symptoms, but the brain is not 
communicating with the body to where the 
person, due to trauma, has gotten so 
affected in the mind that something 
physically happens to them such as . . . 
actual paralysis.
. . . 
Even though the medical work-up is 
completely negative, these persons [are] 
actually convinced that they are 
paralyzed and they are [not] faking it.  
So, [the veteran] really is disabled 
because of the conversion disorder that 
was caused by the Vietnam war that led to 
post-traumatic stress disorder and 
consequently conversion disorder.

VA outpatient treatment records show that sensory examination 
in February 2004 of the right and left feet was noted as 
normal.

Analysis

A certification of eligibility for financial assistance in 
the purchase of one automobile or other conveyance and 
necessary adaptive equipment will be made where the veteran's 
service-connected disabilities result in one of the 
following: (i) loss or permanent loss of use of one or both 
feet; (ii) loss or permanent loss of use of one or both 
hands; or (iii) permanent impairment of vision of both eyes, 
with central visual acuity of 20/200 or less in the better 
eye, with corrective glasses.  For entitlement to assistance 
in the purchase of adaptive equipment only, the veteran must 
have, as the result of a service-connected disease or injury, 
ankylosis of one or both knees or one or both hips.  38 
U.S.C.A. §§ 3901, 3902 (West 2002); 38 C.F.R. § 3.808 (2005).  

As the medical evidence shows, an automobile allowance or 
adaptive equipment is not for application in this case 
because the service connected disabilities are not manifested 
by loss or permanent loss of use of one or both feet, loss or 
permanent loss of use of one or both hands, the required 
permanent impairment of vision of both eyes or demonstrated 
ankylosis of one or both knees or one or both hips.  

Even assuming that the veteran's service connected PTSD with 
conversion disorder is the cause of his paralysis, it is not 
shown to be permanent.  Extensive medical work-up including 
neurological testing was completely negative.  While not 
diminishing in any way the effect of the veteran's paralysis, 
it is not shown that this is a permanent condition.  As there 
is no clinically ascertainable, underlying physical reason 
why he cannot move, recovery of loss of use of his feet 
remains a possibility and therefore cannot be said to be 
"permanent" within the meaning of 38 C.F.R. § 3.808(i).  
There is no other basis for consideration for eligibility.  
The evidence does not show, and the veteran does not contend 
that he has ankylosis of his knees, or visual impairment of 
the severity necessary for qualification for automobile 
adaptive equipment.  Nor is there any indication of loss of 
use of the hands or of ankylosis of the hips.  

Finally, in making this determination, the Board has  
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is no approximate balance of the positive evidence with the 
negative evidence to warrant application of the benefit of 
the doubt rule in the veteran's favor.


ORDER

Financial assistance in the purchase of an automobile and 
adaptive equipment, or for adaptive equipment only is denied. 


	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

*	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
*	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 
 
 
 
 

